Citation Nr: 1629174	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

(Additional issues currently developed for appellate consideration are the subject of a separate decision of the Board due to requested limitation of representation.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran has active service from March 1960 to December 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 1999 (other gastrointestinal disability), July 2009 (GERD), September 2010 (TDIU), and October 2012 (psychiatric disability) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The matters of entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis and entitlement to a TDIU were most recently before the Board in June 2014 when they were remanded for additional development and consideration.  Additionally, in June 2014 the Board referred the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder for RO adjudication.  As discussed below, the Veteran filed a December 2012 notice of disagreement as to this issue in response to the October 2012 rating decision which denied the claim.  Since the June 2014 Board decision, the Veteran has perfected an appeal with respect to this claim and it is properly before the Board.  

A brief discussion of the procedural history of the claims herein on appeal is useful.  In a September 1999 rating decision, the RO denied service connection (on a not-well-grounded basis) for heartburn, weakened esophageal valve, duodenal ulcer, rectal/colon polyps, hemorrhoids, gastroenteritis, diverticular disease, and hiatal hernia.  In November 2000, the Board remanded these claims for issuance of a statement of the case.  The RO issued a statement of the case in November 2002 and the Veteran perfected his appeal for service connection for these digestive disorders.  The RO issued supplemental statements of the case in September 2003 and later that have recharacterized all digestive-related issues as a single issue, "service connection for digestive disorders."  In September 2005, the Board denied service connection for "a variously diagnosed gastrointestinal disorder, to include as due to tobacco use and nicotine dependence." 

The Veteran appealed the Board's September 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in March 2008, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), vacated and remanded the Board's September 2005 decision in relevant part.  In October 2008, the Board remanded the case for development, recharacterizing the issue as "service connection for a gastrointestinal disorder, to include as due to nicotine dependence." 

As noted in the June 2014 Board decision, in July 2009, the Board granted service connection for "a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis."  While this Board decision was favorable, unfortunately, the Board failed to specifically adjudicate the appealed issues of service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis, which appear to be separate and distinct from the service-connected GERD, hiatal hernia, and diverticulosis.  In November 2009, the Veteran's representative brought this to the attention of the RO.  In response, the RO issued a rating decision in June 2011 that informed the Veteran that he needed new and material evidence to reopen those claims, as the Board's decision of July 2009, had denied those claims.  Upon review of the July 2009 Board decision, it did not expressly deny service connection for any digestive-related disability, and did not adjudicate the issues of entitlement to service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis and the Veteran's earlier-perfected appeal remained viable. 

The July 2009 rating decision on appeal assigned a 10 percent initial rating for gastrointestinal disability diagnosed as GERD, with hiatal hernia and diverticulosis, effective from April 30, 1999.  During the pendency of the appeal, an April 2010 rating decision granted a 30 percent rating for the service-connected gastrointestinal disability, effective from April 30, 1999.  Because the higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The September 2010 rating decision denied entitlement to a TDIU.  However, as noted in the June 2014 Board decision, the TDIU claim is part and parcel of the increased rating claim for GERD with hiatal hernia and diverticulosis on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The October 2012 rating decision on appeal, in pertinent part, denied a claim to reopen entitlement to service connection for an acquired psychiatric disorder. 

In September 2012, the Board issued two separate decisions under separate docket numbers as the Veteran was not represented with respect to all issues.  The relevant September 2012 Board decision remanded entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, and denied entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis.  The other September 2012 Board decision referred the issue of entitlement to service connection for an acquired psychiatric disorder on a direct incurrence basis to the AOJ for adjudication.  

The Veteran appealed the Board's September 2012 denial of entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis to the Court, which in February 2013, granted a JMPR of the parties, and vacated and remanded the Board's September 2012 decision that denied entitlement to an initial rating greater than 30 percent for GERD with hiatal hernia and diverticulosis.  In June 2014, as noted above, the case was again before the Board and the claims were remanded for additional development and consideration.  

A March 2015 rating decision granted service connection for duodenal/gastric ulcer and helicobacter pylori infection, resolved, effective April 1999, and evaluated such with the service connected GERD, hiatal hernia, and diverticulosis.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2005, the Veteran testified before an undersigned Veterans Law Judge and in September 2011, the Veteran provided testimony at a video conference hearing before a second undersigned Veterans Law Judge of the Board.  Transcripts of these hearings are of record.  In a letter from the Board issued in November 2011, the Veteran was afforded the opportunity to testify at a hearing before a third Veterans Law Judge who would also participate in deciding the appeal. He was afforded 30 days to provide a response indicating his desire to appear at a hearing before a third Veterans Law Judge.  In this regard, he was advised that if a response was not received within the allotted 30 days, the Board would assume that he did not want a third hearing, and would proceed accordingly.  No response was received from the Veteran or his then representative.

In May 2008, the Veteran appointed a private attorney to represent him with respect to all matters then before VA.  The appointment of a private attorney revoked a previous power of attorney executed in favor of Disabled American Veterans.  Additional issues have arisen to the Board since July 2008.  In statements dated in October 2010, May 2012 and December 2012, the private attorney declined to represent the Veteran with respect to all issues, but continued to represent the Veteran with respect to the issues involving gastrointestinal disability and GERD with hiatal hernia and diverticulosis.  Most recently, in July 2015, the Veteran again executed a power of attorney for his appointed private attorney with representation limited to the issues of entitlement to a higher initial evaluation for GERD with a hiatal hernia and diverticulosis, and entitlement to service connection for gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, irritable bowel syndrome and depression.  As such, additional issues currently developed for appellate consideration are the subject of a separate decision of the Board due to the requested limitation of representation referenced above.

In January 2016, the Veteran's representative filed a motion for an extension of time to submit evidence directly to the Board.  In March 2016, the Board granted a motion to allow a 90-day period from the date of the letter for the submission of additional evidence.  The 90 day period has elapsed and the Board has not received any additional evidence and thus may proceed with appellate review.  

The Board notes the Veteran perfected his appeals for service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis, and entitlement to a TDIU prior to February 2, 2013.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, was perfected after February 2, 2013.  The date of February 2, 2013 allows for automatic waiver of evidence submitted by the Veteran unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence were developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.  Here, the record reflects that additional evidence, including a February 2015 private medical record, received in April 2015, which reflects treatment for gastrointestinal issues, was received after the most recent March 2015 supplemental statement of the case, issued in part, for a higher initial rating for GERD with hiatal hernia and diverticulosis and service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.  The Veteran did not waive AOJ review of this evidence.  Nevertheless, in light of the favorable grant of the claim to reopen a claim for service connection for an acquired psychiatric disorder and as the remaining claims are being remanded for further development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the requested development is completed.

The issues of entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis, entitlement to a TDIU, and entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1998 rating decision denied entitlement to service connection for a nervous disorder on a direct incurrence basis, the Veteran did not complete an appeal of the determination, and a September 2005 Board decision found no clear and unmistakable error in that determination, nor new and material evidence to reopen the claim.

2.  A May 1998 rating decision readjudicated and denied entitlement to service connection for a nervous condition on a direct incurrence basis, no appeal was completed from that determination, and a separate Board decision issued concurrent with the decision herein found no clear and unmistakable error in that determination.

3.  A February 2012 Board decision denied entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected nicotine dependence, and the Veteran did not appeal the decision in a timely manner.

3.  Evidence received since the final September 2005 Board decision which found no new and material evidence had been received to reopen the claim for service connection for a psychiatric disability on a direct incurrence basis (which subsumed the April 1998 and May 1998 rating decisions), and the February 2012 Board decision which denied service connection for a psychiatric disability claimed as secondary to service-connected nicotine dependence, is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2005 Board decision which denied a claim to reopen a claim of entitlement to service connection for a nervous disorder on a direct incurrence basis, (which subsumed April 1998 and May 1998 rating decisions), is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The February 2012 Board decision, which denied a claim of entitlement to service connection for an acquired psychiatric disability as secondary to service-connected nicotine dependence is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board reopens the claim for service connection for an acquired psychiatric disorder, to include as due to service-connected disability.  This award represents a grant of this specific issue on appeal, although the merits of the reopened claim will be addressed further in the remand section.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to the reopened claim, are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 1998 rating decision, in pertinent part, the RO denied an original claim of entitlement to service connection for a nervous condition on a direct incurrence basis.  The April 1998 rating specifically discussed the Veteran's dysthymia with a history of major depression.  The claim was readjudicated in a May 1998 rating decision as additional evidence had been received and the denial of the claim was continued.  The Veteran expressed disagreement with the denial of entitlement to service connection for a nervous condition and perfected an appeal thereafter.  However, in a June 1999 statement, the Veteran withdrew his appeal for entitlement to service connection for a nervous condition and the Board dismissed the appeal in a November 2000 decision, which the Veteran did not appeal.  Thus, the April 1998 and May 1998 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).  

A claim to reopen a claim for entitlement to service connection for depression was denied in September 2003 and October 2003 rating decisions and the Veteran appealed those determinations.  A September 2005 Board decision denied the claim to reopen entitlement to service connection for a nervous disorder and also denied a claim of whether there was clear and unmistakable error (CUE) in the April 1998 rating decision that denied entitlement to service connection for a nervous disorder on a direct incurrence basis.  In February 2006, the Veteran filed a motion to vacate the September 2005 Board decision, and the motion to vacate was denied in a March 2006 correspondence to the Veteran.  The Veteran appealed the Board's September 2005 decision to the Court, which in March 2008, granted a JMPR of the parties, and vacated and remanded the Board's decision in pertinent part, as it found the Board failed to address the issue of depression as secondary to nicotine dependence.  Pursuant to the March 2008 JMPR, in October 2008, the Board remanded entitlement to service connection for depression as secondary to nicotine dependence as the claim had only been denied on a direct incurrence basis. 

A December 2008 rating decision denied entitlement to service connection for dysthymia (claimed as depression) as secondary to service-connected nicotine dependence and the Veteran filed a timely notice of disagreement.  A July 2009 Board remand directed the Veteran be provided with a statement of the case for entitlement to service connection for depression, to include as secondary to service-connected nicotine dependence.  In August 2010, the Board remanded entitlement to service connection for an acquired psychiatric disorder, as secondary to nicotine dependence for a Board hearing.  

In February 2012, the claim returned to the Board and the Board denied service connection for an acquired psychiatric disability as secondary to service-connected nicotine dependence, and referred the issue of whether new and material evidence had been received to reopen a claim of entitlement service connection for an acquired psychiatric disorder on a direct incurrence basis to the AOJ.  The Veteran did not appeal the February 2012 Board denial of entitlement to service connection for an acquired psychiatric disability as secondary to service-connected nicotine dependence, thus it is final.  Id.  In a September 2012 decision, the Board again referred the issue of whether new and material evidence had been received to reopen a claim of entitlement service connection for an acquired psychiatric disorder on a direct incurrence basis to the AOJ.  The claim was denied in an October 2012 rating decision and such forms the basis of the present appeal.  As the claim to reopen a claim for service connection on a direct incurrence basis was denied by the Board in September 2005, and on a secondary basis by the Board in February 2012, and because the Veteran has again asserted each theory of entitlement, both theories will be addressed.  Furthermore, in a March 2014 statement the Veteran's representative asserted the Veteran's depression may well be caused by his service-connected gastrointestinal symptoms.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

New evidence added to the record since the September 2005 and February 2012 Board decisions, includes additional medical records and statements from the Veteran.  A May 1979 private medical record, was received by VA in May 2012, which reported the Veteran had been under psychiatric care for approximately two years in the past, basically for anxiety.  The May 1979 medical record also noted the Veteran reported he began having gastrointestinal problems at the age of 7 and he was told since that time that his problem was one of nerves.  

Additionally, a November 2013 medical letter from Dr. Gordon noted in pertinent part, that the Veteran reported bullying and anxiety on or before enlistment and occasional reference has been made to a depressive state without further data other than a divorce status.  Dr. Gordon further noted a neuropsychiatric referral was not found in the submitted records.  Dr. Gordon stated the Veteran has had a seemingly intractable series of recurrent abdominal distress associated with obstipation and/or occasional diarrhea.  Notably, Dr. Gordon opined that ancillary neuropsychiatric counseling may well aid in his coping with the seemingly "intractable" symptoms.  In July 2014 the Veteran submitted articles regarding bullying including an article that linked bullying and related stress to fatigue, anxiety, depression, immune system suppression, irritable bowel syndrome, aches, pains, numbness and panic attacks.

The Board finds the May 1979 medical record, November 2013 medical letter from Dr. Gordon and articles received in July 2014 regarding the effect of bullying on health, are new, because such was not previously before VA decision makers.  Additionally the November 2013 medical letter is material to the claim because it provides evidence of a link between the Veteran's psychiatric problems and his gastrointestinal problems as it suggests neuropsychiatric counseling may be beneficial.  The May 1979 medical record provides evidence that psychiatric symptoms manifested closer to separation from service, which arguably supports the claim on a direct incurrence basis.  Similarly, the bullying articles received in July 2014 also strengthens the Veteran's claims that in-service bullying led to his psychiatric problems.

Thus, the February 1979 medical record, November 2013 medical letter from Dr. Gordon and articles received in July 2014 regarding the effect of bullying on health, are new and relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is addressed further in the remand below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is reopened, and to that extent only, the appeal is granted.


REMAND

A remand is warranted for the claims of entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis, entitlement to a TDIU and entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  

Given that the Board has found that entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board does not find the July 2014 VA examinations and March 2015 VA medical opinion, obtained pursuant to the June 2014 Board remand, adequate for deciding the claim of entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Specifically, the July 2014 VA examinations and March 2015 VA medical opinion did not address a February 2015 private medical record, from Michalski Chiropractic Wellness Centre S.C., which diagnosed subluxations causing irritation to the nerve supply to the stomach, small intestine, and partially large intestine.  Moreover, the Board observes that the newly identified disorder could have had a worsening effect of the Veteran's GERD with hiatal hernia and diverticulosis.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to address all diagnoses of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Board finds the March 2015 VA medical opinion does not comply with the June 2014 Board remand.  Stegall, 11 Vet. App. at 271.  Specifically, in pertinent part, the June 2014 Board remand directed the VA examiner to assess overall, whether the Veteran's manifestations and symptoms of GERD with hiatal hernia and diverticulosis are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment.  The resulting March 2015 VA medical opinion stated Veteran's service-connected symptoms of GERD with hiatal hernia and diverticulosis are less likely as not productive of considerable or severe impairment of this Veteran's health based on the forementioned subjective and objective information provided in 2a.  However, the referenced answer in 2a merely lists subjective and objective findings of GERD with hiatal hernia and diverticulosis but does not include a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, a remand is warranted to accomplish the Board's June 2014 remand directive and obtain an adequate opinion in regard to the claim for an increased rating for GERD with hiatal hernia and diverticulosis. 

Updated private treatment records should be obtained and associated with the record.  As noted above, a February 2015 private medical record from Michalski Chiropractic Wellness Centre S.C. is of record and also referenced future treatment. Thus, the Board is unclear as to whether such records are complete.  Thus, complete private treatment records should be obtained, to the extent possible, since February 2015, from Michalaski Chiropractic Wellness Centre S.C., was well as relevant records from any additional provider which may be identified by the Veteran.

Finally, in light of the remand, updated VA treatment records should be obtained. The record within Virtual VA reflects the Veteran most recently received VA treatment from the Milwaukee VA Medical Center (VAMC) in March 2015.  Thus, on remand, updated VA treatment records from the Milwaukee VAMC, to include all associated outpatient clinics, since March 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's service-connected GERD with hiatal hernia and diverticulosis.  Thus, as the issue of entitlement to TDIU is intertwined with the issue of entitlement to a higher initial rating for GERD with hiatal hernia and diverticulosis, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Milwaukee VAMC, to include all associated outpatient clinics, since March 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran, since February 2015, from Michalski Chiropractic Wellness Centre S.C., as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Make arrangements for an appropriate examination by a VA physician to determine the probable etiologies of the Veteran's various digestive disorders (excluding GERD, hiatal hernia, and diverticulosis).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming. 

The examining physician must address the etiology of each chronic digestive disorder identified at any time during or proximate to the appeal period, excluding GERD, hiatal hernia, and diverticulosis.  In offering the opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that any identified gastrointestinal disorder or disorders (excluding GERD, hiatal hernia, and diverticulosis) is/are related to active military service or had their initial onset during active military service.  This opinion should include, but not be limited to, a discussion of whether the identified disability(ies) was/were caused by, aggravated by, or otherwise related to the Veteran's documented in-service gastroenteritis. 

The examining physician must specifically address the etiology of subluxations causing irritation to the nerve supply to the stomach, small intestine, and partially large intestine as diagnosed in a February 2015 private medical record.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that each disorder is related to active military service. 

Finally, if any claimed digestive disability (excluding GERD, hiatal hernia, and diverticulosis), and including subluxations causing irritation to the nerve supply to the stomach, small intestine, and partially large intestine, cannot be directly linked to active military service, the physician then must address the likelihood that a service-connected disability or disabilities (GERD, hiatal hernia, diverticulosis, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence) have caused or aggravated the claimed nonservice-connected gastrointestinal disability.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that GERD, hiatal hernia, diverticulosis, duodenal/gastric ulcer, helicobacter pylori infection, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence have caused or aggravated the nonservice-connected gastrointestinal disability.  If the examiner finds that any diagnosed digestive disability more likely had a nonservice-related etiology (such as diet, old age, etc.), then the examiner must explain why these nonservice-related etiologies are more likely than a service-related etiology. 

The physician should offer a rationale for all conclusions and opinions in a legible report.

4.  Schedule the Veteran for an examination with an appropriate specialist to determine the manifestations associated with, and severity of, his service-connected GERD with hiatal hernia and diverticulosis.  The claims folder, including a copy of this Remand, must be provided to the examiner, and the examination report should reflect that a review of the claims folder was completed in conjunction with the examination.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included in the examination report.  Any necessary tests should be performed.  A rationale which considers the clinical and lay evidence of record should accompany any findings/opinion(s) provided in the report.  To the extent possible, the examiner must clinically distinguish manifestations of the service-connected GERD with hiatal hernia and diverticulosis from manifestations of any other gastrointestinal disability.

The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of GERD with hiatal hernia and diverticulosis are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected GERD with hiatal hernia and diverticulosis.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

5.  After the development requested above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





	_______________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals


	______________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
Board of Veterans' Appeals




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


